453 F.2d 1255
Clifford LUCAS, Appellant,v.John W. GARDNER, Secretary of Health, Education, andWelfare, Appellee.
No. 14864.
United States Court of Appeals,Fourth Circuit.
Jan. 7, 1972.

Franklin W. Kern, Charleston, W. Va., on brief for appellant.
W. Warren Upton, U. S. Atty., and Robert B. King, Asst. U. S. Atty., on brief for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
After a careful review of the record and briefs, we deem oral argument unnecessary and affirm for the reasons stated in the opinion of the district court.  Lucas v. Finch, 322 F. Supp. 1209 (S.D.W.Va.).1  Furthermore, as to Lucas' claim that he has been unable to work since 1957 partially due to a "back injury," we affirm the denial of benefits on the doctrine of administrative res judicata since his 1959 application for disability benefits based upon his 1957 spinal injury was denied initially on November 23, 1959, and Lucas took no further action, thus failing to pursue his available administrative remedies.  See Easley v. Finch, 431 F.2d 1351 (4 Cir. 1970), for a discussion of administrative res judicata in social security disability cases, which decision was rendered subsequent to the district court's decision in the instant case.


2
Affirmed.



1
 The district court substituted Robert H. Finch, Secretary of Health, Education, and Welfare, as successor in office to John W. Gardner, without a formal order pursuant to Rule 25(d) (1) of the Federal Rules of Civil Procedure